PER CURIAM.
Defendant appeals that portion of his sentence for sale of cocaine in which the trial court suspended his driving privileges for six years. Pursuant to Neil v. State, 556 So.2d 486 (Fla. 2d DCA 1990), we remand this case to the trial court for correction of the sentence to reflect that the Department of Highway Safety and Motor Vehicles is directed to revoke the defendant’s license for a period of two years. Otherwise, the defendant’s judgment and sentence are affirmed.
SCHOONOVER, A.C.J., and LEHAN and HALL, JJ., concur.